DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on August 4, 2021.  Claims 1-2, 11, 14-16, and 18-19 were amended; and claim 13 was cancelled.  Thus, claims 1-12 and 14-19 are pending. 

Information Disclosure Statement
The action references cited in the IDS, submitted on 06/22/2021, have been considered.

Drawings
The drawings filed on 08/04/2021 are accepted.  

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
derives, from an output value output from a sensor, a degree value representing a degree of a time change of the output value; a determining circuit that: determines a first determination result regarding a magnitude of a first output value relating to a first time when the first output value is output by the sensor, determines a second determination result regarding a magnitude of a first degree value being the degree value which the deriving circuit derives from the output value relating to each of a plurality of times including the first time, and determines a third determination result regarding a first output value being the output value based on the first determination result and the second determination result; and an output circuit that outputs the third determination result, which indicates a presence or an absence of an abnormality in the output from the sensor.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claims 18 and 19.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is an apparatus claim.  Likewise, and claim 18 is a process claim and claim 19 is a computer program product claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “derives…a degree value representing a degree of a time change of the output value,” “determines a first determination result.” “determines a second determination result.” “determines a third determination result…which indicates a presence or an absence of an abnormality…”  A review of the specification shows that all of these steps are performed using mathematical processes, for 
What remains of the claimed method is merely a data receiving step, an output value output from a sensor, and then generating data (an output circuit that outputs the third determination result, which indicates a presence or an absence of an abnormality in the output from the sensor), each of which is set forth at a highly generic level.
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is performed once the presence or an absence of an abnormality in the output from the sensor is determined.
Under Step 2B, since the only step outside the judicial exception is a generic data receiving step, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claims 18 and 19, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-12 and 14-17 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohori (Japanese Patent Publication JP 2005308104 A – A USPTO Global Dossier machine translation was provided with this Action); in view of Ueno (Japanese Patent Publication (Japanese Patent Publication JP 2007131017 A – A USPTO Global Dossier machine translation, generated 10/25/2021, is provided with this Action).
Regarding claim 1, Ohori teaches a determining device (Ohori: Abstract [“…a control device…”]) comprising:
a deriving circuit that derives, from an output value output from a sensor, a degree value representing a degree of a time change of the output value (Ohori: FIGS. 2-4; ¶5 [“…there is provided a control device for a vehicle including a rotation speed sensor provided in a vehicle and a control means for performing control based on an output signal of the rotation speed sensor…”]; ¶12 [“…output signal of the rotational speed sensor based on the amount of change per preset time, the detected level of noise is compared with a preset threshold value…”]).
Ohori additionally discloses a determining circuit that determines a determination result regarding a first output value being the output value based on a first determination result and a second determination result (Ohori: FIGS. 2-4; ¶33-35 [“…Although the output characteristic (c) exceeds a 2 threshold value Rsh 2 which defines an NG zone which is a failure region, and the continuation time Δ t exceeding the 2 threshold value Rsh 2 is shorter than the time threshold value Tsh, it is not judged as a failure, and the caution control is executed…Since the duration Δ t exceeding the 2 threshold value Rsh 2 and exceeding the 2 threshold value Rsh 2 is longer than the time threshold value Tsh…”]).
However, Ohori is silent as to explicitly teaching determining a first determination result regarding a magnitude of a first output value relating to a first time when the first output value is 
Ueno in a similar field of endeavor, discloses motor control (Ueno: FIG. 1; Abstract [“…current target value calculation section 1 for calculating a target value…”]).  Therein, Ueno discloses a determining circuit that determines a first determination result regarding a magnitude of a first output value relating to a first time when the first output value is output by the sensor (Ueno: FIGS. 1, 11; ¶2-3 [“…a torque generated on a shaft 51 by steering is detected by a torque sensor 52, and a target value of a current to be supplied to a motor 54 is calculated by a controller 61 on the basis of the torque value and a vehicle speed detected by a vehicle speed sensor 58. On the basis of the current target value, a current is supplied from a motor drive circuit (not shown) built in the controller 61 to the motor 54…and the detected current value is input to the controller 61. The controller 61 compares the detected current value with the current target value and calculates a command value based on the deviation.”]; ¶12 [“A change amount calculating means for calculating an amount of change of the command value with respect to time and a boosting control means for controlling the boosting operation of the boosting circuit based on the determination result of the determining means and the change amount of the command value calculated by the change amount calculating means are provided.”]).  Ueno additionally discloses determining a second determination result regarding a magnitude of a first 0 of the calculated duty ratio D0. Even if the calculated duty ratio D0 exceeds the threshold value δ 1, when it is determined that the boosting is unnecessary from the change amount Δ D0 (C 1 and 1 in FIG. 2)…”]).  Ueno further discloses determining a third determination result regarding a first output value being the output value based on the first determination result and the second determination result (Ueno: FIGS. 1-3, 11; ¶42 [“…a threshold value δ 2 and a threshold value δ 1 are used as threshold values {The disclosed threshold values indicating a presence or an absence of an abnormality in the output from the sensor as recited in the claim(s).}, and when the calculated duty ratio D0 exceeds the threshold value δ 2, a change amount Δ D0 of the calculated duty ratio is a positive value (B and D 1 in FIG. 2), and when the change amount Δ D0 is a negative value (C 1 and 1 in FIG. 2), the booster circuit 6 is controlled so as not to boost the voltage. When it is determined that the calculated duty ratio D0 exceeds the threshold value δ 2 (D 2 and D 3 in FIG. 2), the boosting circuit 6 is controlled so as to increase the voltage regardless of whether the calculated duty ratio is positive or negative. Therefore, even if the calculated duty ratio D0 exceeds the threshold value δ 1, the calculated duty ratio D0 is decreased. It is possible to eliminate the wasteful power loss by stopping the boosting operation…”]).  Ueno additionally discloses an output circuit that outputs the third determination result, which indicates a presence or an absence of an abnormality in the output from the sensor (Ueno: FIGS. 1-3, 11; ¶30-35 [“The boost control unit 7 determines 0 with respect to time takes a positive value. In such a case, the boosting control unit 7 determines that boosting is necessary, and outputs a boosting signal to the boosting circuit 6.”]; ¶40-42 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a determining circuit that determines a first determination result regarding a magnitude of a first output value relating to a first time when the first output value is output by the sensor, determines a second determination result regarding a magnitude of a first degree value being the degree value which the deriving circuit derives from the output value relating to each of a plurality of times including the first time, and determines a third determination result regarding a first output value being the output value based on the first determination result and the second determination result; and further providing an output circuit that outputs the third determination result, which indicates a presence or an absence of an abnormality in the output from the sensor, disclosed by Ueno into Ohori, with the motivation and expected benefit of improving determining the presence or absence of an abnormality indicated by an output value.  This method for improving Ohori was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ueno.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ohori and Ueno to obtain the invention as specified in claim 1.
claims 18-19, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Ohori, in view of Ueno, teach all the limitations of the parent claim 1 as shown above.  Ohori further discloses the first determination result is a determination result for a magnitude of the first output value with respect to a first threshold value (Ohori: FIGS. 1-3; ¶31-33 [“The output characteristic (b) exceeds a 1 threshold value Rsh 1 that defines a caution zone, and performs the fail-safe control of the fail-safe control. Although the output characteristic (c) exceeds a 2 threshold value Rsh 2 which defines an NG zone which is a failure region …”] {See above.}).

Regarding claim 3, Ohori, in view of Ueno, teach all the limitations of the parent claim 2 as shown above.  Ohori further discloses the second determination result is a determination result for a magnitude of the first degree value with respect to a second threshold value (Ohori: FIGS. 1-3; ¶31-33 [“The output characteristic (b) exceeds a 1 threshold value Rsh 1 that defines a caution zone, and performs the fail-safe control of the fail-safe control. Although the output characteristic (c) exceeds a 2 threshold value Rsh 2 which defines an NG zone which is a failure region…”] {See above.}).

Regarding claim 4, Ohori, in view of Ueno, teach all the limitations of the parent claim 3 as shown above.  Ohori further discloses the second threshold value is zero (Ohori: FIG. 4; ¶13, ¶40-43 [“In the 2 aspect of the present invention, when the level of noise exceeds a 1 threshold value set in advance and is equal to or less than a 1 threshold value that is larger than a 2 Analogous to the second threshold value being zero as recited in the claim(s).}).

Regarding claim 11, Ohori, in view of Ueno, teach all the limitations of the parent claim 1 as shown above.  Ohori further discloses the degree value is an inclination of a curve representing the time change (Ohori: FIG. 2; ¶13, ¶31-33 {See above.}). 

Regarding claim 12, Ohori, in view of Ueno, teach all the limitations of the parent claim 1 as shown above.  Ohori further discloses the degree value is an inclination of a curve representing the time change (Ohori: FIG. 2; ¶13, ¶31-33 [“…is affected by the noise is provided. These control areas can be divided according to the magnitude of noise (noise level = variation of output signal), and an example thereof is shown in FIG. 2.”]). 

Allowable Subject Matter
The primary reason for the indicated allowability over prior art of record of claim 5, is that, in combination with the other claim elements, providing a fourth determination result regarding a second output value being the output value relating to a second time after an elapse of a predetermined time from the time, and a fifth determination result regarding a second degree value being the degree value which the deriving circuit derives from the output value including the second output value relating to the second time, in addition to the first determination result and the second determination result.  
claims 6-10 and 14-17 depend from dependent claim 5 and would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the outstanding rejections under section 101.

Response to Arguments
Applicants’ arguments filed on August 4, 2021 have been fully considered.  Applicants’ arguments regarding the citied prior art are deemed moot on the new grounds of rejection.  Applicants’ amendments necessitated the new grounds of rejection.  Applicants’ arguments regarding the rejections under section 101 have been fully considered but are not persuasive.  
Applicants’ argue (Remarks pp. 9-12) that the judicial exception recited in the amended claims is integrated into a practical application, and thus patent eligible under the 2019 Guidance.  Applicant’s arguments are not persuasive.
Contrary to Applicants’ assertion, under Step 2A, prong 1, claim 1, as well as claims 18 and 19, is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “derives…a degree value representing a degree of a time change of the output value,” “determines a first determination result.” “determines a second determination result.” “determines a third determination result…which indicates a presence or an absence of an abnormality…”  What remains of the claimed method is merely a data receiving step, an output value output from a sensor, and then generating data (an output circuit that outputs the third determination result, which indicates a presence or an absence of an abnormality in the output from the sensor), each of which is set forth at a highly generic level.

Under Step 2B, since the only step outside the judicial exception is a generic data receiving step, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claims 18 and 19, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-12 and 14-17 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
Therefore, the rejection of claim 1, as well as claims 18 and 19, and dependent claims 2-12 and 14-17, under section 101, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864                                                                                                                                                                                                        

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864